Title: John Mathews, for Committee of Congress, to Nathanael Greene, 12 December 1780
From: Mathews, John
To: Greene, Nathanael


Sir,Philadelphia Decr. 12th: 1780
The inclosed extracts appear as sufficiently interesting, to induce us to forward them to you. The reiterated information we have lately received from different quarters leave little room to doubt, that the Southern States, will be the grand theatre of war this ensuing winter and spring.
The Waggons with stores for the army under your command, with two Companie[s] of Artificers, are now on their way to join you.
Nothing has been as yet done to supply your troops with cloathing. Capt. Jones had sailed with the cloathing, but being dismast[ed] a few days after he got to sea, was obliged [to p]ut back to be refitted. By a letter recei[ved] yesterday from Mr. Williams at Nantz; he informs us, that the Vessels will be ready to sail again in a few days. They will have on board, [already?] made and materials sufficient for making, 20,000 suits of cloaths, with some hats, stockings, shirts, Overalls, Shoes & Stocks and barrels & locks, for 20,000 muskets, & 100 Tons of Saltpetre.
The article of intelligence contained in the inclosed extracts, respecting Portugal seems to be pretty well [sustained?] by subsequent advices.
We have received no late intelligence of the enemies movements at New York. They appear to be quiet at present.
We are sir with much Respect & Esteem Yr. most Obet. Servts. By Order of the Committee
Jno. Mathews Chairma[n]
 